IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


CHRISTOPHER ALPINI,                             :   No. 457 MAL 2021
                                                :
                     Petitioner                 :
                                                :   Petition for Allowance of Appeal
                                                :   from the Order of the
              v.                                :   Commonwealth Court
                                                :
                                                :
WORKERS' COMPENSATION APPEAL                    :
BOARD (TINICUM TOWNSHIP),                       :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

             AND NOW, this 4th day of January, 2022, the Petition for Allowance of

Appeal is GRANTED. The issue, rephrased for clarity, is:


      (1)    Is an employer that paid Heart and Lung Act benefits entitled to subrogation
             from a claim in which the employee was injured and asserted motor vehicle
             negligence- and Dram Shop Act-based claims?


      Justice Brobson did not participate in the consideration or decision of this matter.